This is a Final office action for serial number 16/934,892.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The examiner inadvertently included claim 18 on the Office Action Summary as being rejected however the examiner clearly and distinctly pointed out within the body of the office action mailed on August 16, 2022 that claim 18 was withdrawn from further consideration under the Election/Restriction section of the office action therefore claim 18 was properly withdrawn in the prior office action as being directed to non-elected species V in Figure 9.

Election/Restriction
Claims 2, 4-9, and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 18 has been withdrawn as directed to non-elected species V in figure 9. Election was made without traverse in the reply filed on September 28, 2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 recites “a caddy that secures a bottle by elastically coupling with the bottle”. The specification does not provide support or mention how the caddy elastically couples with a bottle. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a caddy that secures a bottle by elastically coupling with the bottle”. The specification does not provide support for this limitation by describing how the caddy elastically couples with a bottle therefore the limitation fails to comply with the written description requirement.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance 20160280422 in view of Brinkdopke et al. (Brinkdopke) 2011/0024586 in view of Wemyss 6,305,656.. Dorrance discloses that it is known to have a bottle carrier, comprising: a coupler (11) configured to couple with a toilet paper holder member; a stem (see figure below) having a first end and a second end, the first end of the stem coupled to the ring; and a caddy/dispenser holder (12)  that secures a bottle (20), the caddy coupled to the second end of the stem; a dispenser holder/caddy (12) made of a flexible material (caddy material, see paragraphs 0031-0032) is substantially cylindrical with an open top proximate the second end of the stem and an at least partially closed bottom opposite the open top; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the stem (see stem/member in figure below) and a partially closed bottom opposite the open top (10a), the partially closed bottom (10b) having an aperture formed therein. Dorrance discloses all of the limitations of the claimed invention except for a single flexible elongate stem having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording.
         [AltContent: arrow][AltContent: textbox (second end of stem proximate open end.)][AltContent: arrow][AltContent: textbox (aperture)][AltContent: arrow][AltContent: textbox (partially closed bottom )][AltContent: arrow][AltContent: textbox (open top)]
    PNG
    media_image1.png
    629
    628
    media_image1.png
    Greyscale


Brinkdopke discloses that it is known to have a ring/coupler, an elongated flexible stem member including enough length to extend beyond a roll of toilet paper coupled to the toilet paper holder having a first end and a second end, the first end of the flexible member coupled to the coupler being a ring; and a dispenser holder configured to hold a dispensing container, the dispenser holder coupled to the second end of the flexible member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance have a coupler being a ring, a flexible member having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording as taught by Brinkdopke for the purpose of providing a suitable hanging element being made of a flexible material such as silicone, rubber, flexible plastic, or other flexible materials as motivated or suggested by Dorrance within paragraphs [0031-0032] which states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor. The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight  metal or plastic, although any other durable material may be used with the  receptacle preferably being cylindrical in shape. In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element may be used to secure a caddy to a bathroom tissue dispenser therefore meeting the applicant’s claimed invention of including a caddy made of a flexible material whereby the caddy material elastically coupling around at least a portion of the bottle, as best understood. 


    PNG
    media_image2.png
    690
    670
    media_image2.png
    Greyscale

Dorrance in view of Brinkdopke discloses all of the limitations of the claimed invention except for the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including at least one rib. 
                    
    PNG
    media_image3.png
    281
    438
    media_image3.png
    Greyscale

Wemyss teaches that it is known to have the dispenser holder is substantially cylindrical and includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs (56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance in view of Brinkdopke to have included the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs as taught by Wemyss for the purpose of firming securing the bottle and providing maximum flexibility to secure a wide variety of bottles. 
Claims 1, 3, 10, 11, and 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance 2016,0280422 in view Cummins 8,307,966 in view of  Wemyss 6,305,656 . Dorrance discloses that it is known to have a bottle carrier, comprising: a coupler (11) configured to couple with a toilet paper holder member; a stem (see figure below) having a first end and a second end, the first end of the stem coupled to the ring; and a caddy/dispenser holder4 (12) made of flexible material (paragraph 31-32)  that secures a bottle (20), the caddy coupled to the second end of the stem; a dispenser holder (12) is substantially cylindrical with an open top proximate the second end of the flexible member and an at least partially closed bottom opposite the open top; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the stem member (see stem/member in figure below) and a partially closed bottom opposite the open top (10a), the partially closed bottom (10b) having an aperture formed therein. Dorrance discloses all of the limitations of the claimed invention except for a single flexible elongate stem having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording.
[AltContent: arrow][AltContent: textbox (second end of stem proximate open end.)][AltContent: arrow][AltContent: textbox (aperture)][AltContent: arrow][AltContent: textbox (partially closed bottom )][AltContent: arrow][AltContent: textbox (open top)]
    PNG
    media_image1.png
    629
    628
    media_image1.png
    Greyscale


         
Cummins discloses a bottle carrier, comprising: a ring configured to couple with a toilet paper holder member; a stem having a first end and a second end, the first end of the stem coupled to the ring; and a caddy that secures a bottle, the caddy coupled to the second end of the stem; wherein the stem is flexible to a plurality of positions; a coupler for removably coupling with a portion of an object; a flexible member having a first end and a second end, the first end of the flexible member coupled to the coupler being a ring; and a dispenser holder configured to hold a dispensing container, the dispenser holder coupled to the second end of the flexible member;  wherein the coupler includes a ring;  wherein the flexible member includes a length of silicone cording;  wherein the flexible member includes a length of rubberized cording (being conventional as including common flexible material; see column 11); wherein the dispenser holder is substantially cylindrical; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the flexible member and an at least partially closed bottom opposite the open top; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the flexible member and a partially closed bottom opposite the open top, the partially closed bottom having an aperture (see column 6, lines 10-17) formed therein. 
                                                      
    PNG
    media_image4.png
    765
    481
    media_image4.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance have a ring/coupler, a elongate stem flexible member having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording as taught by Cummins for the purpose of providing a suitable hanging element being made of a flexible material such as silicone, rubber, flexible plastic, or other flexible materials as motivated or suggested by Dorrance within paragraphs [0031-0032] which states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor.  The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight  metal or plastic, although any other durable material may be used with the receptacle preferably being cylindrical in shape.  In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element (which would include a ring) may be used to secure a caddy to a bathroom tissue dispenser therefore meeting the applicant’s claimed invention of including a caddy made of a flexible material whereby the caddy material elastically coupling around at least a portion of the bottle, as best understood. Dorrance in view of Cummins discloses all of the limitations of the claimed invention except for the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs. Wemyss teaches that it is known to have the dispenser holder is substantially cylindrical and includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs (56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance in view of Cummins to have included the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs as taught by Wemyss for the purpose of firming securing the bottle and providing maximum flexibility to secure a wide variety of bottles. 
Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that, 
On page 2 of the Office Action, the Examiner asserted "[t]he specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 
1.75(d)(1) and MPEP @ 608.01 (o). Correction of the following is required: Claim 1 recites 'a caddy that secures a bottle by elastically coupling with the bottle'. The specification does not provide support or mention how the caddy elastically couples with a bottle." 
Applicant respectfully submits that the elastic or flexible caddy for coupling with a bottle is disclosed and supported by the specification. The Application recites on page 4 of the Specification, "Caddy 104 may be formed of a variety of materials. In some illustrative embodiments, material composition of caddy 104 may be provided to prevent damage to the surrounding wall and to ensure cleanability for example, plastic, silicone, rubber, wood, softer or metal, and others." Further, the application incorporates by reference provisional application No. 62/966,904 which recites on page 1-2 of the Specification: 
The device may also have one or more of the following: (1) a mechanism like a ring or latch to attach to the existing toilet paper holder apparatus; (2) a caddy connected to a flexible stem that houses the bottle that may have openings to facilitate easier insertion, removal and twisting of the bottle within the caddy and openings to enable visualization of the bottle and/or label;... (7) soft and flexible materials to prevent damage to the wall and to allow stretch of the device.

The recitation of using flexible materials, such as silicone, e.g., to allow stretch is clear 
support for the limitation of Claim 1 which recites "a caddy made of a flexible material that secures a bottle by the caddy material elastically coupling with d at least a portion of the 
bottle". Additionally, as can be seen from FIGs. 1 and 2, for example, the caddy 104 is depicted fitting snuggly around a portion of the bottle. Applicant has amended independent Claim 1 to 
provide additional clarity. 

Claim Rejections - 35 USC S 112 
On page 3 of the Office Action the Examiner asserted: 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications s
    PNG
    media_image5.png
    12
    8
    media_image5.png
    Greyscale
subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites "a caddy that secures a bottle by elastically coupling with the bottle". The specification does not provide support for this limitation by describing how the caddy elastically couples with a bottle therefore the limitation fails to comply with the written description requirement. 
All words in a claim must be considered in determining the patentability of the claim against the prior art. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious, the claim becomes indefinite. In re Wilson, 
424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis of the-7- claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35U.S.C. 102 should not be based on such speculations and assumptions. In re Steele305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite. 
Applicant respectfully submits that as explained above, the elastic or flexible caddy for coupling with a bottle is disclosed and supported by the specification. The Application recites on page 4 of the Specification, "Caddy 104 may be formed of a variety of materials. In some illustrative embodiments, material composition of caddy 104 may be provided to prevent damage to the surrounding wall and to ensure cleanability for example, plastic, silicone, rubber, wood, softer or metal, and others." Further, the application incorporates by reference provisional application No. 62/966,904 which recites on page 1-2 of the Specification: 
The device may also have one or more of the following: (1) a mechanism like a ring or latch to attach to the existing toilet paper holder apparatus; (2) a caddy connected to a flexible stem that houses the bottle that may have openings to facilitate easier insertion, removal and twisting of the bottle within the caddy and openings to enable visualization of the bottle and/or label;... (7) soft and flexible materials to prevent damage to the wall and to allow stretch of the device. 
 	The recitation of using flexible materials, such as silicone, e.g., to allow stretch is clear support for the limitation of Claim 1 which recites "a caddy made of a flexible material that secures a bottle by the caddy material elastically coupling with d at least a portion of the bottle". Additionally, as can be seen from FIGs. 1 and 2, for example, the caddy 104 is depicted fitting snuggly around a portion of the bottle. Thus, from the Specification and Drawings, it is clear that the caddy is made of a flexible material and is fitted snuggly into the caddy due to the flexibility of the material of the caddy. Therefore, the application provides sufficient written description for the subject matter of Claim 1 such that one skilled in the relevant art would ascertain that the inventor had possession of the claimed invention at the time of filing of the application. Accordingly, Applicant requests withdrawal of the rejection of Claim 1 under 35 U.S.C. §112(a). 
Applicant respectfully submits that Claim 1 has been amended to provide further clarity. 
Additionally, the Examiner rejected Claim 1 under 35 U.S.C. §112(a) for lack of written description however the Examiner asserts that the claim lacks definiteness yet the claim has not been rejected under 35 U.S.C. §112(b). As such, Applicant respectfully submits that the rejection lacks clarity and Claim 1 has not been properly rejected. A clear issue has not been made between Examiner and Applicant, in which case it would be improper for the Examiner to impose a Final Action (if any Action is necessitated) in any next Office Action. 
Given the above explanations and amendments, Applicant respectfully submits that Independent Claim 1 does not lack written description and is not indefinite. Ultimately, Applicant respectfully submits that Claim 1 is proper under all sections of 35 U.S.C. §112. 

is traversed by the following remarks, although the specification discloses a soft and flexible material to prevent damage to the wall and to allow stretch of the device, this does not automatically mean the device will “elastically couple” around at least a portion of the bottle therefore the claim stands rejected under 35 USC 112 since the specification does not clearly and definitively state that the device is made of a material elastically coupling around at least a portion of the bottle. 
In response to applicant’s arguments that 
As previously discussed, Dorrance teaches a bottle holder that has a hook for hooking 
onto a toilet paper holder. The hook disclosed in Dorrance is short and rigid so that it retains the bottle in a substantially upright position. Dorrance recites: However the dual arm caddy disclosed under the Haddad et al. patent is a dual arm caddy and does not include the possibility of a single arm or hook, and it does not contain a receptacle shaped, sized, or angled to retain a spray bottle in an upright position such that it will not easily fall out. 
Dorrance, paragraph [0008]. This recitation distinguishes Haddad et al. from the Dorrance caddy by saying that Haddad et al. does not use a single hook that keeps the bottle in an upright position. Further, this recitation clearly suggests that one should not look to combine art having more than one hook if one were to achieve the performance seen by Dorrance's caddy. 
Accordingly, Dorrance itself provides a motivation NOT to combine the references of Dorrance and Brinkdopke because Brinkdopke teaches only a receptacle using two members to couple a wipes receptacle with a toilet paper holder. For any prima facie case of obviousness, there must be some motivation to combine the references. In this case, the primary reference itself motivates one NOT to combine the references of Dorrance and Brinkdopke which is explicitly a lack of motivation to combine the references. With such outright opposition to combine the Dorrance and Brinkdopke references, there can be no prima facie case of obviousness. For this reason alone, the rejection of Claims 1, 3, 10, 11, 15-17 and 20 under 35 U.S.C. 103 must be withdrawn. 
is hereby traversed as follows. Dorrance within paragraphs [0031-0032] states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor.  The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight metal or plastic, although any other durable material may be used with the receptacle preferably being cylindrical in shape.  In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element (which would include a ring) may be used to secure a caddy to a bathroom tissue dispenser which allows for the Dorrance caddy to be modified to include only one stem including a ring which is flexible being made of rubber, or other flexible materials, and/or flexible plastic therefore meeting the applicant’s claimed invention. 
In response to applicant's argument that Dorrance, paragraph [0008]. This recitation distinguishes Haddad et al. from the Dorrance caddy by saying that Haddad et al. does not use a single hook that keeps the bottle in an upright position. Further, this recitation clearly suggests that one should not look to combine art having more than one hook if one were to achieve the performance seen by Dorrance's caddy, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the height of the walls may be configured to allow the bottle to tilt between zero and fifteen degrees from vertical ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that, 
Further still, neither Dorrance nor Brinkdopke discloses, teaches, or suggests "the caddy being substantially cylindrical with an open top proximate the second end of the flexible stem and a partially closed bottom opposite the open top, the partially closed bottom having an aperture formed therein, and the caddy includes one or more stand offs from the interior sides of the cylinder, the standoffs include at least one rib" (Claim 1) or "the dispenser holder being substantially cylindrical with an open top proximate the second end of the flexible member and a partially closed bottom opposite the open top, the partially closed bottom having an aperture formed therein, and the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs include at least one rib" (Claim 10). 
There are simply no teachings of these limitations in either of Dorrance or Brindkopke et al. The Examiner has imposed Wemyss (U.S. Patent No. 6,305,656) as being representative of standoffs. Applicants respectfully submit that Wemyss teaches only a cup holder for use in a car or the like and in fact that cup holder is only taught as being made of a rigid plastic. Wemyss states "[i]n preferred form, the beverage cup/can holder 12 is made from a rigid, yet resilient, lightweight man-made material." Wemyss, col. 9, lines 31-33. Because Wemyss discloses a cup holder for a car and discloses a cup holder with rigid sides, there would have been no motivation, by one of ordinary skill in the art, to combine the teachings of Wemyss with those of Dorrance or Brindkopke et al. which teach items attached to a toilet paper holder and additionally ones which are flexible for very specific performance reasons. The Federal Circuit has held that "[a]bsent some articulated rationale, a finding that a combination of prior art would have been 'common sense' or 'intuitive' is no different than merely stating the combination 'would have been obvious.' Such a conclusory assertion with no explanation is inadequate to support a finding that there would have been a motivation to combine." In re Van Os, 844 F.3d 1359, 1361-62 (Fed. Cir. 2017) (rejecting the notion that, without further discussion, the combination of two references would have been "intuitive") Recognizing the importance of safeguarding against hindsight reasoning, the Federal Circuit explained that "[t]his type of finding, without more, tracks the expost reasoning KSR warned of and fails to identify any actual reason why a skilled artisan would have combined the elements in the manner claimed." Id. 
The Examiner has, in fact, failed to provide any motivation to combine any of the 
references and therefore has failed to provide a prima facie case of obviousness. Applicant had argued in the previous Response to Office Action that there was no motivation to combine Wemyss with Dorrance and Brinkdopke.
Is hereby traversed as follows, Dorrance teaches of a "the caddy being substantially cylindrical with an open top proximate the second end of the flexible stem and a partially closed bottom opposite the open top, the partially closed bottom having an aperture formed therein, while Wemyss teaches of the standoffs include at least one rib on the interior of the device therefore meeting the applicant’s claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
[AltContent: arrow][AltContent: textbox (second end of stem proximate open end.)][AltContent: arrow][AltContent: textbox (aperture)][AltContent: arrow][AltContent: textbox (partially closed bottom )][AltContent: arrow][AltContent: textbox (open top)]
    PNG
    media_image1.png
    629
    628
    media_image1.png
    Greyscale

 In response to applicant’s arguments that 
Dorrance also does not disclose "a caddy that secures a bottle by elastically coupling with the bottle" or "a dispenser holder configured to secure a dispensing container by elastically coupling with the dispensing container".

is hereby traversed as follows. The applicant includes the limitation “a caddy that secures a bottle by elastically coupling with the bottle” within claim 1 however, this limitation is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a caddy that secures a bottle by elastically coupling with the bottle”. The specification does not provide support for this limitation by describing how the caddy elastically couples with a bottle therefore the limitation fails to comply with the written description requirement, therefore in regards to this limitation the following remarks/arguments are being made as best understood by the examiner. Dorrance within paragraphs [0031-0032] states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor.  The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight metal or plastic, although any other durable material may be used with the receptacle preferably being cylindrical in shape.  In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element (which would include a ring) may be used to secure a caddy to a bathroom tissue dispenser which allows for the Dorrance caddy including one stem to be made of rubber, or other flexible materials, and/or flexible plastic therefore providing Dorrance when modified using flexible materials as suggested the caddy to elastically couple to the bottle. 
In response to applicant's arguments against the references individually (a dispenser holder configured to secure a dispensing container by elastically coupling with the dispensing container" ), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to applicant’s arguments that, 

Dorrance in fact recites, paragraph [0034] (emphasis added): 
The inner height of the receptacle is configured to be sufficient to retain a bottle therein without tipping but not be excessively high whereby it may 
prevent or hinder the user from removing the bottle contained therein. The 
diameter of the aperture of the receptacle area may be configured to be greater 
than the diameter of the bottle itself, and while not providing an overtly Snug fit. While Some frictional resistance between the aperture and the bottle may prevent the bottle from becoming accidentally removed from the aperture, an 
overtly snug fit with the bottle receptacle would make it difficult for the user to 
easily remove and replace the spray bottle. 
 
-7- is hereby traversed with the following remarks/arguments. The applicant is correct in stating that Dorrance teaches that the inner height of the receptacle should not hinder the user from removing the bottle contained therein however modifying Dorrance with the teaching of Brindopke and/or Wemyss or by changing the material of the device would not produce an overly Snug fit nor would the modified device hinder or prevent the bottle from being removed from the device, therefore meeting the applicant’s claimed invention. 
Conclusion-7- 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631